Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burrow (US 2012/0111219) in view of Umbach et al. (US 3,292,538), hereinafter (“Humbach”).  Burrow discloses a polymeric ammunition cartridge comprising: a substantially cylindrical insert (32) comprising a top surface opposite a bottom surface and a substantially cylindrical coupling element (30) that extends from the bottom surface, a primer recess (38) in the top surface that extends toward the bottom surface, a primer flash hole (40) positioned 5in the primer recess to extend through the bottom surface, and a flange (46) that extends circumferentially about an outer edge of the top surface; and a substantially cylindrical polymeric middle body (28) comprising a substantially cylindrical polymeric coupling end connected by a powder chamber, wherein the substantially cylindrical polymeric coupling end extends over the substantially cylindrical coupling element and covers a 10circumferential surface of the primer flash hole; and a substantially cylindrical polymeric nose (18) comprising a projectile aperture formed in a neck, a shoulder (24) extending from the neck and nose junction adapted to connect to the substantially cylindrical polymeric middle body.
Burrow does not show that the nose has an alignment aid comprising a plurality of radially extending tabs formed on an outer surface of the nose, each of the radially extending tabs separated from an adjacent one of the radially extending tabs by a recessed surface.  Umbach (Fig 1) teaches a cartridge having a nose having an alignment aid comprising a plurality of radially extending tabs (4) formed on an outer surface of the nose, each of the radially extending tabs separated from an adjacent one of the radially extending tabs by a recessed surface.  The purpose of the tabs in Umabch is so that powder gases exert a force on the cartridge case in the direction of ejection thereof while simultaneously considerably reducing the frictional adherence between the cartridge case and the cartridge chamber surfaces (c. 2, l. 60-70).  At the time the invention was made it would have been obvious for one of ordinary skill in the art to modify the cartridge nose in Burrow to have the tabs in Umbach.  The motivation (as taught by Umbach) would be so that powder gases exert a force on the cartridge case in the direction of ejection thereof while simultaneously considerably reducing the frictional adherence between the cartridge case and the cartridge chamber surfaces.  All claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.

Claim(s) 1-8 and 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burrow (US 2012/0111219) in view of Krieghoff (DE 732216 C).  Burrow discloses a polymeric ammunition cartridge comprising: a substantially cylindrical insert (32) comprising a top surface opposite a bottom surface and a substantially cylindrical coupling element (30) that extends from the bottom surface, a primer recess (38) in the top surface that extends toward the bottom surface, a primer flash hole (40) positioned 5in the primer recess to extend through the bottom surface, and a flange (46) that extends circumferentially about an outer edge of the top surface; and a substantially cylindrical polymeric middle body (28) comprising a substantially cylindrical polymeric coupling end connected by a powder chamber, wherein the substantially cylindrical polymeric coupling end extends over the substantially cylindrical coupling element and covers a 10circumferential surface of the primer flash hole; and a substantially cylindrical polymeric nose (18) comprising a projectile aperture formed in a neck, a shoulder (24) extending from the neck and nose junction adapted to connect to the substantially cylindrical polymeric middle body.
Burrow does not show that the nose has an alignment aid comprising a plurality of radially extending tabs formed on an outer surface of the nose, each of the radially extending tabs separated from an adjacent one of the radially extending tabs by a recessed surface.  Krieghoff (Fig 1) teaches a cartridge having a nose having an alignment aid comprising a plurality of radially extending tabs (R) formed on an outer surface of the nose, each of the radially extending tabs separated from an adjacent one of the radially extending tabs by a recessed surface.  The purpose of the tabs in Krieghoff is to counteract the pressure of the gas in the direction of the cartridge chamber wall to such an extent that the new cartridges can be extracted much more easily after firing and disruptions when using the weapon are no longer to be expected (p. 0006).  At the time the invention was made it would have been obvious for one of ordinary skill in the art to modify the cartridge in Burrow to have the tabs in Krieghoff.  The motivation (as taught by Krieghoff) would be to counteract the pressure of the gas in the direction of the cartridge chamber wall to such an extent that the new cartridges can be extracted much more easily after firing and disruptions when using the weapon are no longer to be expected.  All claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 and 10-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD S TILLMAN, JR whose telephone number is (571)270-7010. The examiner can normally be reached M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGINALD S TILLMAN, JR/Primary Examiner, Art Unit 3641